          Case 2:20-cv-02895-CFK Document 42 Filed 12/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HIGH TECH HAIR LLC, CAPUCINNO
 PIZZERIA RISTORANTE T/A LaVILLA,
 and ROSE GLAM HAIR STUDIO, LLC,
 individually and on behalf of all others
 similarly situated,                               Case No.: 2:20-cv-02895-CFK
                Plaintiffs,
                                                   JURY TRIAL DEMANDED
        v.

 ERIE INSURANCE EXCHANGE,
           Defendant.

                          STIPULATION TO EXTEND DEADLINES

       Plaintiffs, High Tech Hair LLC, Capucinno Pizzeria Ristorante t/a LaVilla, and Rose Glam

Hair Studio, LLC and Defendant, Erie Insurance Exchange, by and through their respective

undersigned counsel, hereby STIPULATE and AGREE as follows:

   a. Defendant’s answer or other response to Plaintiffs’ First Amended Complaint shall be due

       on or by December 21, 2020; and,

   b. Plaintiffs’ opposition to any Rule 12 motion filed by Defendant shall be due on or by

       January 4, 2021.

 SALTZ MONGELUZZI & BENDESKY P.C. TIMONEY KNOX, LLP



 BY      /s/ Robert J. Mongeluzzi     __        BY      /s/ Robert T. Horst_________
      ROBERT J. MONGELUZZI                           ROBERT T. HORST
      One Liberty Place, 52nd Floor                  400 Maryland Drive
      1650 Market Street                             Fort Washington, PA 19034
      Philadelphia, PA 19103                         215-646-6000
      215-496-8282                                   215-646-0379 (fax)
      215-496-0999 (fax)                             rhorst@timoneyknox.com
      rmongeluzzi@smbb.com                           Attorneys for Defendant Erie
      Attorneys for Plaintiffs                       Insurance Exchange

 Date: December 4, 2020                         Date: December 4, 2020
Case 2:20-cv-02895-CFK Document 42 Filed 12/07/20 Page 2 of 2




                                 BY THE COURT:

                                  /s/ Chad F. Kenney         12/7/2020
                                 _____________________________
                                 CHAD F. KENNEY, JUDGE
